Citation Nr: 1648026	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include migraines.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion










INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

In resolving all doubt in his favor, chronic headaches and hypertension are related to the Veteran's service or his service-connected disabilities.


CONCLUSION OF LAW

The criteria are met for service connection of chronic headaches and hypertension.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for chronic headaches and hypertension.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis, when a disability is caused by or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.

In regard to his service connection claims, the Veteran has been diagnosed with chronic headaches and hypertension.  

Chronic headaches:

Dr. L.D.W. stated that the Veteran has been treated for his headaches "since November 1975, after an incident of being struck by shrapnel in September 1975. He has ongoing headaches [and] he was released from active duty."  See Medical Treatment Record received 23 Aug 2013.  Although Dr. Wong did not specifically use the words "service connection," the Board presumes that his intention - based on his selection of facts and the cause-effect relationships they imply - was to provide a nexus medical opinion linking the veteran's chronic headaches to in-service injuries from shrapnel.

Thus, the Board finds that Dr. Wong's medical opinion has probative value relating the Veteran's chronic headaches.  Furthermore, Dr. S.K. stated that the Veteran "had been diagnosed and suffered from chronic headaches" while serving in the military.  He referred the veteran to a neurologist, who "determined that Mr. [redacted] most likely has migraines.'"  

A VA examination was provided.  However, the examiner was unable to opine without resort to speculation.  Thus, this examination is assigned no positive or negative weight.  

Hypertension:

In his initial April 2012 letter, Dr. M. E. cited a medical study that reported clinical literature "increasingly indicates that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with posttraumatic stress disorder (PTSD)."  The doctor opined that the Veteran's hypertension "is caused by or exacerbated by his service connected PTSD."

In response, VA obtained an additional medical opinion, wherein the examiner reported that hypertension is not aggravated by the Veteran's PTSD.  The examiner stated that the Veteran's mood swings and PTSD are well controlled under his recurrent treatment regimen, which suggests the mood disorder does not aggravate his blood pressure.  

In his August 2013 letter, Dr. M.E., criticized VA's denial of service connection for the Veteran's hypertension:"... referring to my initial letter: 'the opinion includes statistical data but does not provide rationale based on you specifically.' This is an unreasonable objection, because it would be impossible to perform any clinical examination, or laboratory or other testing, to demonstrate in an individual that his PTSD and hypertension are causally linked."  See Medical Treatment Record received 23 Aug 2013.  Moreover, medical literature contains a substantial amount of research that indicates a relationship between hypertension and PTSD, as included in the claims file, such as "Post-traumatic Stress Disorder and Cardiovascular Disease" by Steven S. Coughlin, published in Open Cardiovascular Medical Journal 2011; 5: 164-170.  

Under these circumstances, and not finding a particular reason to favor the VA opinions over the private opinions, the Board finds the evidence is at least in equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for chronic headaches and hypertension are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 



ORDER

Service connection for chronic headaches and hypertension is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


